Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-15 in the reply filed on 01/14/2021 is acknowledged.  Claim 16 has been withdrawn from consideration as non-elected invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8, 10-12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cobb, III (US 9,399, 362 B1) as evidenced by Divergan® RS and Sipernat® 310.
Claims 1-3 and 8:  Cobb, III (Cobb hereinafter) teaches a heat transfer assembly for dye sublimation comprising a support layer and an image transfer layer on the support (abstract and col. 8, line 30), wherein the image transfer layer comprises a binder (col. 6, line 1) and ink receptors containing a mixture of a polyvinylpolypyrrolidone (Divergan RS) {instant claim 3} and micronized silica (Sipernat 310) {instant claim 2} (col. 10, lines 38-40).  Evidence shows that Divergan RS is hygroscopic powder (see 1st page of Divergan RS).  Evidence shows that the {instant claim 8} (1st page of Sipernat® 310).  The image transfer layer meets the claimed dye sublimation coating, the polyvinylpolypyrrolidone meets the claimed tack-inducing microparticles, and the silica meets the claimed oxide microparticles.
Claim 10:  Cobb teaches only polyvinylpolypyrrolidone and silica as the ink receptor components (Table 4).
Claim 11:  Cobb teaches the support layer can be a nonwoven web made of cellulosic fibers (col. 5, lines 14-15).
Claim 12:  Cobb teaches the support layer can be made of a synthetic polymer (col. 5, lines 16-17).
Claim 14:  Cobb teaches the image transfer layer is provided on the support (Fig. 1).
Claim 15:  Cobb teaches the heat transfer assembly comprises a release coating between the image transfer layer and the support (Fig. 3 and col. 5, lines 35-38).  The release coating meets the claimed intermediate layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cobb, III (US 9,399,362 B1) as evidenced by Divergan® RS and Sipernat® 310, as applied to claim 1 above.
Cobb, III (Cobb hereinafter) teaches the claimed invention as set forth above.
Claim 4:  Cobb teaches the amount of the polyvinylpolypyrrolidone is 5.9% and the amount of the silica is 5.9% (Table 4) which shows the amount of the amount of the polyvinylpolypyrrolidone is 50%.
Claim 5:  With respect to the amount of the polyvinylpolypyrrolidone, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the content of the polyvinylpolypyrrolidone, and the motivation would be to control the liquid carrier absorbing property of ink.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.
Claim 6:  Cobb teaches polyvinylpolypyrrolidone (Divergan RS) as suitable example of the ink receptor (col. 10, lines 38-40); and evidence shows that the particle size of the polyvinylpolypyrrolidone can be 80µm (1st page of Divergan RS).
Claim 7:  With respect to the particle size of the polyvinylpolypyrrolidone, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been In re Boesch and Slaney, 205 USPQ 215.
Claim 9:  With respect to the particle size of the silica, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the particle size of the silica, and the motivation would be to control the dye accepting property of the layer.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cobb, III (US 9,399, 362 B1) as evidenced by Divergan® RS and Sipernat® 310 as applied to claim 1 above, and further in view of Nigam et al. (US 2004/0109958 A1).
Cobb, III (Cobb hereinafter) teaches the claimed invention as set forth above.
Claim 13:  Cobb teaches the claimed invention except that of polystyrene instead of polyvinylpolypyrrolidone.  Nigam shows that polystyrene is an equivalent organic particulate known in the art (see [0075] and [0129]).  Therefore, because these two organic particulates were art-recognized equivalent before the effective filing date of the 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529.  The examiner can normally be reached on Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




BS
February 12, 2021
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785